Citation Nr: 1127791	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, claimed as due to VA surgical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had service in the Naval Reserve including a verified period of active duty for training from June 1954 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO rating decision that denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation (listed as bilateral knee disabilities), claimed as due to VA surgical treatment.  


FINDING OF FACT

The Veteran's residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, were caused by an event that was not reasonably foreseeable as a result of VA surgical treatment.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of U.S.C.A. § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, claimed as due to VA surgical treatment, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, claimed as due to VA surgical treatment, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2010).  

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2010).  

The Veteran contends that his residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, were caused by VA surgical treatment.  He specifically alleges that he underwent bilateral total knee replacement surgery at a VA facility in September 2003 and that as a result of those surgeries, he developed methicillin-resistant Staphylococcus aureus (MRSA), which led to multiple right and left knee surgeries, including a fusion of the right knee and a very high above the left knee amputation.  

A September 2003 VA operative report indicated that the Veteran had a history of Parkinson's disease and that he was status post implantation of a deep brain stimulator.  It was noted that the Veteran had suffered problems with his bilateral knees, right greater than left, for the previous two years.  The operative report related that the Veteran had undergone physical therapy in the past, as well as injections.  The operative report indicated that the Veteran was only able to walk a few feet because of the knee pain, but that some of his instability was also somewhat because of his Parkinson's disease.  The operative report noted that the Veteran stated that he could not continue to live with the pain in his knees anymore and that he wanted to have both of them replaced.  The operative report indicated that the Veteran underwent bilateral total knee replacements.  The postoperative diagnosis was bilateral knee degenerative joint disease.  

An October 2003 VA treatment entry indicated that the Veteran's chief complaints were bilateral knee osteoarthritis and status post bilateral total knee replacements in September 2003.  The examiner noted that the Veteran had Parkinson's disease and that he also had severe degenerative joint disease in his bilateral knees and underwent bilateral total knee replacements about three weeks earlier.  The examiner stated that the surgery went really well and that the Veteran was discharged to the HealthSouth Braintree Rehabilitation Hospital.  It was noted that the Veteran was seen at that VA facility about a week earlier and that there were no issues.  The examiner indicated that the Veteran returned for a follow-up and that he had increased swelling of his right knee.  It was noted that according to the Veteran's report, he had a low grade temperature and pain in his right knee with swelling that had increased over the past week.  It was noted that the Veteran's left knee had no issues whatsoever.  

As to an assessment, the examiner indicated that the Veteran had done very well status post his bilateral knee replacements so far.  The examiner reported that the Veteran did have a setback upon review of his right knee effusion.  The examiner indicated that his major concern was for a possible infection of the right knee, but that because of the Veteran's reasonably good range of motion, as well as no redness or warmth of the right knee effusion, he would wait before doing and an aspiration at that point.  The examiner indicated that if the Veteran's pain and swelling did not subside, he would perform an aspiration of the right knee and sent it in for both a cell count culture, and crystals.  

A November 2003 discharge summary from the Boston Medical Center indicated that the Veteran had a history of Parkinson's disease and that he had a brain stimulator in place for that disorder.  The discharge summary reported that the Veteran was admitted initially in December 2003 to neurosurgery with a complaint of lower extremity weakness and that a computed tomography scan demonstrated a hematoma at the T8-T9 level of his thoracic spine.  It was noted that the Veteran was treated non-operatively and that his symptoms had since resolved over the several-week hospital stay.  The discharge summary related that the Veteran also began showing signs of septic total knee arthroplasties which were originally performed in "October" at a VA facility.  The discharge summary indicated that the right knee tap was dry, but that the left knee tap yielded MRSA.  It was noted that because of the MRSA, total knee washouts were performed with poly exchange.  It was noted that postoperatively, the Veteran's right knee developed a hematoma, and that due to repeated procedures on the right knee, there was some skin breakdown of the medial skin.  The discharge summary indicated that a plastic surgery consult and a neurosurgery consult were both obtained.  It was noted that plastic surgery followed the wound and had recommended six weeks of intravenous antibiotics and that the Veteran's thoracic spine hematoma had improved.  The discharge diagnosis was bilateral total knee arthroplasty infection with MRSA.  

Subsequent private and VA treatment records show that the Veteran continued to receive treatment for bilateral knee and lower extremities disabilities, including multiple surgical procedures.  

For example, a May 2007 VA treatment report noted that the Veteran had a complex history.  The examiner indicated that the Veteran underwent bilateral total knee replacements in 2003, which were complicated by repeated infections.  The examiner reported that the Veteran underwent at least five surgeries, and that his right knee was fused in 2004.  It was noted that the Veteran also suffered an epidural infection with right lower extremity weakness and foot drop.  The examiner indicated that the Veteran's left knee was infected again the previous year and that he had severe pain.  It was noted that the Veteran underwent an above-knee amputation in December 2006 at the Boston Medical Center.  As to an assessment, the examiner indicated that the Veteran had multiple medical problems status post bilateral total knee replacements with repeated infections, status post right knee fusion, right foot drop, and left above-knee amputation.  

The Board notes that a December 2006 opinion from a VA physician, as well as April 2008 and May 2008 VA examination reports, discussed the Veteran's medical history and provided opinions relevant to the Veteran's claim.  

A December 2006 opinion from a VA physician noted that he had reviewed the Veteran's claims file.  The physician also discussed the Veteran's medical history in detail.  The physician reported that the Veteran had Parkinson's disease and severe degenerative joint disease affecting both knees and that he underwent a bilateral total knee replacements at a VA facility on September 18, 2003.  It was noted that the Veteran was discharged to the HealthSouth Braintree Rehabilitation Hospital on September 24, 2003 and it was noted that he had developed MRSA in both knees and developed an epidural hematoma at the thoracic level.  The physician indicated that the Veteran was sent back to the hospital (Boston Medical Center) and that in November 3, 2003, he underwent bilateral knee surgery to replace the infected knee plastic material.  The physician stated that on November 12, 2003, the Veteran had right knee surgery to drain a hematoma.  It was noted that in June 2004, the Veteran had his right knee prosthesis removed because of MRSA and underwent incision and drainage of the right knee with an arthrodesis with help of an external fixator.  The physician indicated that in September 2004 the external fixator was removed and that in December 2004, the Veteran had a right knee fusion.  

The physician indicated that it was his opinion that the Veteran suffered from additional disabilities as a result of the bilateral knee surgeries that were performed at a VA facility on September 18, 2003.  The physician stated that it was also his opinion that The Veteran was wheelchair bound as a result of his bilateral knee surgeries.  The physician reported that the Veteran presently used a four-inch lift under his right heel and that his right knee was stiff.  It was noted that the Veteran was unable to bend the right knee and that he had to use a rolling walker with assistance in his house.  The physician indicated that the Veteran had to use a motorized wheelchair for longer distances or he had to be pushed in a standard wheelchair if he was outside.  The physician commented that "[the Veteran's] right knee fusion and left knee infection in [his] opinion were not due to callousness, negligence, lack of proper skill, or error in the judgment on the part of the VA or other facilities, such as the Braintree Rehabilitation [Hospital], but were related to an event, which was not reasonably foreseeable."  

The physician indicated that the rationale was that if someone underwent bilateral total knee replacement surgery, there would be a small change of infection in the knee and that range was from 1 percent to 1.5 percent.  The physician stated that in the Veteran's case, where he developed infection in both knees and also an epidural hematoma, that was an event that was not reasonable foreseeable.  The physician remarked that his opinion was that "[the Veteran's] present disability [was] most likely caused by or as a result of the surgery he had on September 18, 2003 for bilateral total knee replacement."  

An April 2008 VA orthopedic examination report noted that the Veteran's claims file was reviewed, including the December 2006 statement from a VA physician.  The examiner reported that the Veteran was wheelchair bound and that an inspection of his right knee showed that it was stiff and fused.  The examiner indicated that there was an above the knee amputation of the left leg.  The examiner stated that the Veteran had difficulty speaking and that he was accompanied by his wife.  It was noted that the Veteran's right leg could be raised, but that there was no movement at all in the knee secondary to the fusion.  The examiner indicated that apparently the left leg had been amputated in December 2006, at the time of a recurrence of the reported MRSA infection. 

The examiner commented that as clearly and definitively expressed by the VA physician in his September 2006 statement, "it [was] also his opinion that [the] residual fused right knee and above the knee amputation of the left leg were the ultimate result of the bilateral total knee replacements."  

A May 2008 VA peripheral nerves examination report noted that the Veteran's claims file was reviewed.  The examiner reported that the Veteran arrived accompanied by his wife and that he ambulated in an automatic wheelchair.  It was noted that the Veteran was not a good historian, so that all pertinent history was obtained from his wife.  The examiner indicated that the Veteran's wife stated that he was able to communicate, to feed himself, and to lift himself up briefly from the seat of his automatic wheelchair with the support of his arms.  It was noted that the Veteran's wife also reported that he underwent bilateral knee replacements in 2003 that were complicated by a spinal epidural hematoma, which became apparent approximately two to three weeks after the surgery.  The examiner indicated that the epidural hematoma was manifested by numbness and weakness of both legs.  The examiner reported that the Veteran was evaluated at a private hospital and underwent a magnetic resonance imaging (MRI) study and a neurological evaluation.  The examiner stated that it was agreed that the Veteran should have conservative management of the epidural hematoma.  It was noted that the epidural hematoma resolved gradually and that the Veteran was able to walk with a walker at that time.  The examiner indicated that the Veteran, however, developed severe infection of the prostheses of both knees due to a MRSA.  The examiner reported that the severe infection prompted repeated surgeries of the right knee during which the mechanical knee prosthesis was taken out and eventually the Veteran's right knee was fused.  The examiner stated that the indolent MRSA infection of the left knee led to the high above the knee amputation on the left side.  

The examiner commented that "it [was] her impression that [the] Veteran's disability [was] due to the status post bilateral knee [replacements] complicated by severe MRSA infection, right knee surgical fusion, and left knee very high above-knee amputation."  The examiner indicated that it was also her impression that the spinal epidural hematoma resolved spontaneously without causing any significant functional deficit.  The examiner remarked that it was also evident that the Veteran's advanced Parkinson's disease added to his functional disability.  

The Board observes that a December 2006 opinion from a VA physician found that the Veteran suffered from additional disabilities as a result of his bilateral knee surgeries that were performed at a VA facility in September 2003.  The physician specifically stated that "[the Veteran's] right knee fusion and left knee infection in [his] opinion were not due to callousness, negligence, lack of proper skill, or error in the judgment on the part of the VA or other facilities, such as the Braintree Rehabilitation [Hospital], but were related to an event, which was not reasonably foreseeable."  Additionally, the Board notes that the examiner, pursuant to an April 2008 VA orthopedic examination, commented that as clearly and definitively expressed by the VA physician in his September 2006 statement, "it [was] also his opinion that [the] residual fused right knee and above the knee amputation of the left leg were the ultimate result of the bilateral total knee replacements."  

Further, the Board observes that an additional VA examiner, pursuant to a May 2008 VA peripheral nerves examination, concluded that it was "it [was] her impression that [the] Veteran's disability [was] due to the status post bilateral knee [replacements] complicated by severe MRSA infection, right knee surgical fusion, and left knee very high above-knee amputation."  The examiner indicated that it was also her impression that the spinal epidural hematoma resolved spontaneously without causing any significant functional deficit.  The Board notes that the VA physician, as well as both VA examiners, reviewed the Veteran's claims file in providing their respective opinions.  The Board also observes that there are no negative opinions of record.  Therefore, the Board finds that the above opinions are very probative in this matter.  

After a review of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence of record demonstrates that the Veteran's residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, were caused by an event that was not reasonably foreseeable as a result of VA surgical treatment in September 2003.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, claimed as due to VA surgical treatment, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Compensation under the provisions of 38 U.S.C.A § 1151 for residuals of bilateral total knee replacements, to include a right knee fusion, and a left knee very high above the knee amputation, claimed as due to VA surgical treatment, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


